DETAILED ACTION

Status of Claims
	Claims 1, 3-12 ad 15-16, 18 are under consideration.  
Claims 11-13 are withdrawn.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-10, 12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2011/0281015 (HIGGINS)  in view of United States Patent Application Publication No. 2006/0078655 (PLANK) and  United States Patent No. 8,349,342 (LOBEE).
Claim 1 recites a composition comprising a structured oil phase, wherein the oil phase comprises:
a. liquid oil;
b. from 3 to 20 wt-% of hardstock fat with regard to the weight of the oil phase; and
c. from 4 to 20 wt-% with regard to the weight of the oil phase of particles of puffed maize kernel endosperm, dispersed in said oil phase, wherein upon sieving at least 80 wt% of said particles passes a sieve with apertures of 500 um, and wherein the hardstock fat and the particles of puffed maize kernel endosperm interact and produce a synergistic structuring effect of the oil phase such that a Stevens value of the composition is greater than a sum of a Stevens value of the liquid oil structured with only the hardstock fat and a Stevens value of the liquid oil structured with only the particles of puffed maize kernel endosperm.
Claim 9 recites the puffed maize kernel endosperm is obtained from puffed popcorn. 

HIGGINS does not teach the use of puffed corn endosperm or the size of the puffed endosperm particles. 
HIGGINS does not teach the particle size. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55).  
It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment.
Neither HIGGINS nor LOBEE teach the addition of hardstock. 
PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability properties In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.
Thus, it would have been obvious to add hardstock to the above based on the desired thickness  and texture of the mixture. This includes a synergistic structuring effect of the oil phase.  Thus, it would have been obvious to vary the texture of the product based on desired viscosity and thickness of the product.
Moreover,  applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 
As to the “hardstock fat and the particles of puffed maize kernel endosperm interact and produce a synergistic structure effect of the oil phase”, the puffed maize kernel endosperm and hardstock both provide structure.  Thus, the two compositions act in a predictable manner and the behavior of the resulting combination or change is predictable and would have been obvious at the time the application was filed.   
[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** that the Stevens value relates to texture.  



Claim 3 recites that upon sieving at least 80wt% of said particles passes a sieve with aperatures of 400um. 
um. 
Claim 5 recites that the particles of puffed maize kernel endosperm upon sieving at least 95% of said particles passes a sieve with aperatures of 400um and not more than 20 wt% of said particles passes a sieve with aperatures of 100um. 
As to claims 3-5, HIGGINS and PLANK do not recite the claimed particle sizes. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55). HIGGINS does not teach this feature. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55).  In particular, finer grade powder wherein at least 80 wt % has a particle size below 0.5 mm, preferably at least 70 wt % has a particle size below 0.3 mm. (col. 2, lines 50-55). 
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.
It would have been obvious to modify HIGGINS to include a puffed corn particle and decrease the particle size to increase the loading and entrapment capacity, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).
In Example 1a, the following fractions are provided:
	
    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale


 Thus, the general teachings of LOBEE direct one to reduce the particle size.
It would have been obvious to modify the above references to include a puffed corn particle size taught by LOEBEE, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).

Claim 6 recites that the oil phase comprises from 3 to 8% of said hardstock fat and from 4 to 14% of said particles with regard to the weight of the oil phase. 
Claim 7 recites that the hardstock fat and the particles are present in a ratio by weight of hardstock fat to particles of between 1 to 20 and 20 to 1. 
 As to claims 6-7, HIGGINS teaches combining an  oil/fat with a carbohydrate in the form fiber [0010]. The combination provides a structured fat/carbohydrate mixture [0024].  The carbohydrate is in an amount of 1 to 15%.  
HIGGINS teaches that hardstock can be in an amount of 5 to 20% by weight of the composition [0030]. 
This would provide a ratio of at least 1:1 in that overlapping amounts are provided. However, the carbohydrate is added to aid the structuring of the fat [0024]. In this regard, it would have been obvious to one skilled in the art to vary the ratio fat to carbohydrate based on the desired structure of the fat. 

Claim 8 recites the puffed maize kernel endosperm is obtained from puffed popcorn. 


Claim 11 recites that the puffed maize kernel endosperm has a cellular structure. 
As to claim 11, LOBEE teaches  the edible oil is added to the expanded, low-density carbohydrate and mixed at a reduced rate so as to not alter the random, porous structure of the expanded, low-density carbohydrate. As the mixing proceeds, the edible oil is entrapped within the random, porous structure of the expanded, low-density carbohydrate.
It would have been obvious to use the material of LOBEE in the references above, as LOBEE teaches that this material and structure allows oil to be entrapped.  

Claim 12 recites a composition in the form of a water-in-oil emulsion. 
HIGGINS teaches the creation  of emulsified shortenings in Examples 53 and 55. Thus, it would have been obvious to one skilled in the art to produce an water-oil emulsion with the teaching of HIGGINS. 

Claim 15 recites that the composition has a Stevens value of at least 50 g.
Claim 16 recites that the composition is non-flowable at ambient conditions.
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55).  
It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment.

Moreover,  as to the Stevens value, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 18 recites a composition comprising a structured oil phase, wherein the oil phases comprises and edible liquid oil; 4 to 8 wt-% of hardstock fat be weight of the oil phase; and 8 to 12 wt-% of particles of puffed maize kernel endosperm by weight of the oil phase, dispersed in said oil phase, wherein upon sieving at least 80 wt% of said particles passes a sieve with apertures of 500 um, wherein the composition has a stevens value of least 40g.  
HIGGINS teaches combining an  oil/fat with a carbohydrate in the form fiber [0010]. The combination provides a structured fat/carbohydrate mixture [0024].  The carbohydrate is in an amount of 1 to 15%.  
HIGGINS does not teach the use of puffed corn endosperm or the size of the puffed endosperm particles. 
HIGGINS does not teach the particle size. 

It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment.
Neither HIGGINS nor LOBEE teach the addition of hardstock. 
PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability properties In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.
Thus, it would have been obvious to add hardstock to the above based on the desired thickness  and texture of the mixture. This includes a synergistic structuring effect of the oil phase.  Thus, it would have been obvious to vary the texture of the product based on desired viscosity and thickness of the product.
Moreover,  applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
interact and produce a synergistic structure effect of the oil phase”, the puffed maize kernel endosperm and hardstock both provide structure.  Thus, the two compositions act in a predictable manner and the behavior of the resulting combination or change is predictable and would have been obvious at the time the application was filed.   
[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** that the Stevens value relates to texture.  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGGINS, LOBEE and PLANK as applied to claims 1, 3-10, 12, 15-16, and 18 above, and further in view of United States Patent Patent Application Publication No. 2014/0093636 (FITZGERALD). 
The references above are silent as to the variety of corn.
FITZGERALD teaches Zea mays var. everta is desirable to use.  The term "popcorn" refers to corn of zea mays everta variety and thus should not be confused with other forms of corn (maize) such as flour corn (zea mays amylacea), dent corn (zea mays indentata), flint corn (zea mays indurate), sweet corn (zea mays saccharata and zea mays rugosa), or waxy corn (zea mays ceratina). As is further 
It would have been obvious to modify the reference to use zea mays everta, as FITZGERALD teaches that the term "popcorn" refers to corn of zea mays everta [0006].   





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2-11 and 18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 of copending Application No. 15/767,425 (425 application) in view of in view of United States Patent No. 8,349,342 (LOBEE).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 425 application require a particular particle size. LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55).  It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment. 
As to the Stevens value in paragraph [0107] of the published version of the ‘394 application, it is shown that the Stevens value relates to texture.  It would have been obvious to vary the texture of the product based on desired viscosity and thickness of the product.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2-11 and 18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12 and 16  of copending Application No. 15/767,394 (394 application) .
The claims of ‘394 application do not recite a Stevens value where the composition is greater than a sum of a Stevens value of the liquid oil structured with only the hardstock fat and a Stevens value of the oil structured with only the particles of the puffed maize kernel endosperm.  However, in paragraph [0107] of the published version of the ‘394 application, it is shown that the Stevens value relates to texture.  It would have been obvious to vary the texture of the product based on desired viscosity and thickness of the product.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
The applicant argues that independent claim 1 has been amended to recite, in combination with other features, that the oil phase comprises 3 to 20 wt% hardstock fat and 4 to 20 wt% particles of puffed maize kernel endosperm, and that the Stevens value of the composition is greater than a sum of the Stevens value of the liquid oil structured with only the hardstock fat and the Stevens value of the liquid oil structured with only the particles of puffed maize kernel endosperm.  

However, Bierbaum is no longer recited. Plank is silent with respect to particles of puffed maize kernel endosperm while Lobee teaches amount(s) of popcorn flour also falling substantially outside of the claimed range (see e.g., Examples 3 and 4, using 300g coconut fat sprayed with 100g popcorn flour [i.e. 25wt% particles in the oil phase]). 
However, HIGGINS is now cited and teaches this feature. 
It is also argued that the cited references do not disclose nor reasonably suggest the recited synergistic structuring effect of the hardstock fat and the particles of puffed maize kernel endosperm on the oil phase such that the Stevens value of the composition is greater than the combined Stevens values of the liquid oil structured individually by the hardstock fat and the particles of puffed maize kernel endosperm of amended claim 1. 
However,  it would have been obvious to add hardstock to the above based on the desired thickness  and texture of the mixture. This includes a synergistic structuring effect of the oil phase.  Thus, it would have been obvious to vary the texture of the product based on desired viscosity and thickness of the product.
Moreover,  applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing 
As to applicant’s arguments that the claimed invention is based on unexpected results,  it is noted that the present specification does not support such an assertion for claims in their current breadth. 
The composition of Example A, B Example 1 and Table 5 and 6 are much narrower in scope than the claims. Table 1  and Table 6 of the present application are shown below:

    PNG
    media_image2.png
    218
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    659
    media_image3.png
    Greyscale


While Table 6 does show that as you add more hardstock and more puffed material, the stevens value goes up.   Stevens values give an indication about the hardness (also called firmness) of a product it would have been obvious that it would vary based on the amount of hardstock and material added to oil.   Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
The applicant requests to defer the filing of a terminal disclaimer in compliance with the provisions of 37 CFR § 1.321 until such time that the present application or at least subject-matter therein is indicated to be allowable. The double patenting rejection is maintained but applicant’s request is noted. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799